           Case 2:20-cv-00981-JLR-TLF Document 46 Filed 02/08/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10          MYRIAM ZAYAS,                                CASE NO. C20-0981JLR-TLF

11                               Plaintiff,              ORDER ADOPTING REPORT
                   v.                                    AND RECOMMENDATION
12
            DEPARTMENT OF CHILDREN,
13
            YOUTH & FAMILIES, et al.,
14
                                 Defendants.
15
            This matter comes before the court on the Report and Recommendation of United
16
     States Magistrate Judge Theresa L. Fricke (R&R (Dkt. # 38)) and the objections thereto
17
     filed by Plaintiff Myriam Zayas (Obj. (Dkt. # 39)). Ms. Zayas is proceeding pro se in this
18
     matter. (See generally Dkt.) Magistrate Judge Fricke recommends to the court that it
19
     deny Ms. Zayas’s motion to join her son as a plaintiff in this matter. (See generally
20
     R&R; see also Mot. (Dkt. # 33).) Defendants Shea Hopfauf and Jamia McRae
21

22


     ORDER - 1
               Case 2:20-cv-00981-JLR-TLF Document 46 Filed 02/08/21 Page 2 of 3




 1   (collectively, “Defendants”) 1 have responded to Ms. Zayas’s objections. (Resp. (Dkt.

 2   # 45).)

 3             The court referred Ms. Zayas’s motion for joinder to Magistrate Judge Fricke

 4   pursuant to 28 U.S.C. § 636(b)(1)(A) and Local Rules W.D. Wash. MJR 3. (See Ref.

 5   Order (Dkt. # 36).) Therefore, the court’s consideration of Ms. Zayas’s objections is

 6   governed by Federal Rule of Civil Procedure 72(a), which provides that the district court

 7   “must consider timely objections” to the Magistrate Judge’s decision on a nondispositive

 8   pretrial matter and “modify or set aside any part of the order that is clearly erroneous.”

 9   Fed. R. Civ. P. 72(a); (see Ref. Order at 1). Having considered Magistrate Judge Fricke’s

10   Report and Recommendation, Ms. Zayas’s objections, Defendants’ response, the relevant

11   portions of the record, and the applicable law, the court finds that Magistrate Judge

12   Fricke’s Report and Recommendation denying Ms. Zayas’s motion for joinder is not

13   “clearly erroneous or contrary to law.” Fed. R. Civ. P. 72(a); Grimes v. City & Cty. of

14   San Francisco, 951 F.2d 236, 240 (9th Cir. 1991). Therefore, the court DENIES Ms.

15   Zayas’s objections (Dkt. # 39); ADOPTS Magistrate Judge Fricke’s Report and

16   Recommendation (Dkt. # 38); and DENIES Ms. Zayas’s motion for joinder (Dkt. # 33).

17   //

18   //

19   //

20

21             1
              Ms. Zayas voluntarily dismissed her claims with prejudice against Defendants Department
     of Children, Youth & Families; Kejana Black; and Lonette Dominguez. (See 10/19/20 Order (Dkt
22   # 30.)


     ORDER - 2
          Case 2:20-cv-00981-JLR-TLF Document 46 Filed 02/08/21 Page 3 of 3




 1        Dated this 8th day of February, 2021.

 2

 3                                                A
                                                  JAMES L. ROBART
 4
                                                  United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 3
